Citation Nr: 1748463	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-24 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability).

2.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1960 to February 1961.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2017, the Veteran testified in a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in the Veterans Benefits Management System (VBMS).

The issue of whether clear and unmistakable error (CUE) is present in a November 1964 rating decision that denied service connection for a bladder condition has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The undersigned saw the September 2017 notification from the Veteran's attorney that the Veteran's spouse had passed away.  The undersigned wants to express sympathy to the Veteran, as this must be a painful experience and remembers what a devoted husband he had been to his late wife. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issue of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The impairment caused by the service-connected disabilities does not require the care or assistance of another on a regular basis or render the Veteran housebound.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

SMC Legal Criteria and Analysis

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the United States Court of Appeals for Veterans Claims held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another have not been met because the weight of the evidence shows no need for the regular aid and attendance of another.  During the August 2017 video conference Board hearing, the Veteran was asked by the representative if the Veteran needs people to come to his home to help.  The Veteran testified that he is still capable of taking care of himself.  See Hearing Transcript at 10.  In short, the evidence does not demonstrate that the Veteran is unable to dress or undress himself, is unable to keep himself ordinarily clean and presentable, has a frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance, is unable to feed himself through loss of coordination of upper extremities or through extreme weakness, is unable to attend to the wants of nature, or is incapacitated, either physically or mentally, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

The Board next finds that the criteria for SMC based on housebound status have not been met or approximated.  The evidence does not show, and neither the Veteran nor the representative has contended, that the Veteran is housebound due to the service-connected disabilities, particularly the hearing loss and tinnitus, at any time during the appeal period.  The Veteran is neither substantially confined to his dwelling and the immediate premises as a result of the service-connected disabilities nor institutionalized due to service-connected disabilities.  Indeed, during the August 2017 video conference Board hearing, the Veteran testified that the hearing disabilities (hearing loss and tinnitus), for which he is service connected, do not keep him stuck in the house.  Id. at 11.  The Veteran also testified that the bladder condition (not service-connected and remanded below) does not keep him housebound.  For these reasons, the Board finds that the criteria for entitlement to SMC by reason of being housebound have not been met.  

The Board also notes that the appeal of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) is remanded below.  However, the AOJ will have an opportunity to revisit the question of entitlement to SMC by reason of being housebound if entitlement to service connection bladder neck contracture (a urinary system disability) is awarded.  Thus, the Board does not find that the Veteran is prejudiced by the Board making a decision at this time.  Again, factually, the evidence of record as it currently stands, including the Veteran's August 2017 testimony, does not establish that the Veteran is housebound or needs the aid and attendance of another person for his activities of daily living.  The Board very much appreciated the Veteran's honest testimony.


ORDER

SMC based on the need for the aid and attendance of another or by reason of being housebound is denied.


REMAND

As noted in the Introduction section of this Remand, the issue of whether CUE is present in a November 1964 rating decision that denied service connection for a bladder condition has been raised by the record.  The RO has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006). 

A claim that new and material evidence has been submitted sufficient to reopen a claim following a previous final denial requires that the previous denial is final.  Because the referred claim of CUE challenges the finality of the November 1964 rating decision, the appeal of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) is inextricably intertwined with the claim of CUE in the November 1964 rating decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) must be deferred until the intertwined issue (whether CUE is present in a November 1964 rating decision that denied service connection for a bladder condition) is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the claim of CUE in the November 1964 rating decision that denied service connection for a bladder condition as raised by the Veteran in April 2012.

Provide the Veteran and the representative with notice of the decision and of the Veteran's appellate rights.  Do not return the appeal to the Board until the Veteran perfects an appeal of the denial of the CUE claim, or the time period for perfecting the appeal expires, whichever occurs first.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of whether new and material evidence has been received to reopen service connection for bladder neck contracture (a urinary system disability) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


